Title: From Thomas Jefferson to David S. Franks, 8 February 1787
From: Jefferson, Thomas
To: Franks, David Salisbury



Dear Sir
Paris Feb. 8. 1787. 8 o’clock P.M.

I discover that by mistake you have among the papers some that are not destined for America. I recollect

1. a letter intended for a jo[int] one from Mr. Adams and myself to Mr. Barclay
2. another intended to be joint to Fennish the Marocco minister
3. one of the ratified treaties signed by Mr. Adams and myself. [One copy of the last?] should go to Congress, the [other copy is?] to be sent to Mr. Barclay. Perhaps there may be other papers but I do not recollect [them?]. I had put them between the red marocco cover [and the lid of the box, in]tending when I gave you the box to [take away these papers?]. Be so good as to search for  them and return them to me by post with any others which on view you may be sensible should have been retained. I have written by the Diligence which goes off [at eight to]night and promised the driver 6. livres if he delivers the letter to you before the packet sails. Be so good as to ask the favor of Mr. Limozin to pay it, and I will replace it with him. This goes by post. Health, happiness, and a good passage to you both, and am Dr. Sir your friend & servt.,


Th: Jefferson

